Citation Nr: 0714107	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-28 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to a compensable rating for a low back disability 
prior to November 15, 2006, and a disability rating in excess 
of 20 percent for a low back disability, for the period 
beginning November 15, 2006.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
December 2002.  He also had approximately 6 years of prior 
active duty.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia. 

The Board notes that prior to certification of this appeal to 
the Board, AMVETS withdrew its representation of the veteran.  
The veteran has not appointed a new representative.

The veteran's appeal was previously before the Board in June 
2006, at which time the Board remanded the case for further 
development by the originating agency.  While the case was in 
remand status, the originating agency granted an increased 
disability rating of 20 percent for the veteran's low back 
disability from November 15, 2006.  This did not satisfy the 
veteran's appeal.  The case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
disability has been productive of no incapacitating episode 
necessitating bed rest prescribed by a physician and no 
significant neurological impairment.

2.  Prior to November 15, 2006, the veteran's low back 
disability was productive of no significant functional 
impairment.  

3.  During the period beginning November 15, 2006, the 
veteran's low back disability has been manifested by some 
limitation of motion, but forward flexion has not been 
limited to 30 degrees or less.


CONCLUSIONS OF LAW

1.  Prior to November 15, 2006, the criteria for a 
compensable disability rating for a low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243, § 4.124a, Diagnostic Code 8520 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected low back disability, for 
the period beginning November 15, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, § 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial rating for his 
service-connected low back disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. At 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that he submit any 
pertinent evidence in his possession and notice concerning 
the effective-date element of his claim, by letter mailed in 
June 2006.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board also notes that the veteran's service medical 
records have been obtained, and the veteran has been afforded 
an appropriate VA examination.  The veteran has been 
requested to submit or identify any post-service medical 
records documenting treatment for his low back disability but 
he has not done so.  In fact, the veteran has indicated that 
he has no additional evidence or information to submit.  The 
Board is also unaware of any additional evidence that could 
be obtained to substantiate the claim.  Accordingly, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Service medical records show that the veteran was diagnosed 
with degenerative disc disease of the lumbar spine in April 
2000.  He was placed on a permanent physical profile for this 
condition and was provided physical therapy for his back.  
The records do not provide detailed findings required for 
rating purposes, nor do they show that the veteran was ever 
prescribed bed rest due to an incapacitating episode of 
intervertebral disc syndrome.

The veteran was afforded a VA fee-basis examination to 
determine the level of severity of his disability in March 
2004.  At that time, the veteran reported symptoms of 
intermittent pain at the lumbar spine for the past 10 years, 
intermittent periods of tightness and stiffness in his lower 
back and intermittent periods of discomfort in his lower back 
which occurred approximately twice a month but he denied that 
the pain in his lower back traveled.  The veteran reported 
that his lower back pain was relieved with time.  The veteran 
also reported that during episodes of tightness in his back, 
he was not able to stand straight up or bend forward and that 
he experienced occasional periods of incapacitation due to 
his back pain.  He also claimed that physicians had 
recommended bedrest due to his back pain and that he had lost 
time from work due to his back pain.

On physical examination, the veteran's posture and gait were 
found to be normal.  On examination of the thoracolumbar 
spine, the examiner noted that there were no radiation of 
pain on movement, no muscle spasm and no tenderness.  
Straight leg raising test was negative on the right and left.  

Range of motion of the thoracolumbar spine was as follows: 90 
degrees of flexion with no pain; 30 degrees of extension with 
no pain; 30 degrees of right lateral flexion with no pain; 30 
degrees of left lateral flexion with no pain; 30 degrees of 
right rotation with no pain; and 30 degrees of left rotation 
with no pain.  The examiner also noted that the range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis of the thoracolumbar spine present and there was no 
evidence of any intervertebral disc syndrome with nerve root 
involvement.  There was also no evidence of any bowel 
dysfunction, bladder dysfunction or erectile dysfunction.  
The examiner also noted that gross examination of the spine 
was within normal limits.

The examiner noted that the veteran's VA established 
diagnosis of degenerative disc disease of the lumbar spine 
had not changed and that his physical examination, including 
range of motion testing, was essentially, clinically 
unremarkable and consistent with the intermittent nature of 
the veteran's symptoms.  

In his August 2004 VA Form 9, the veteran claimed that VA had 
not conducted a thorough examination of his back.  He also 
claimed that VA had not taken into account the fact that his 
back pain sporadically flared up for no apparent reason and 
the fact that his back pain impaired his ability to perform 
daily tasks and his ability to work.

Pursuant to the Board's June 2006 Remand, the veteran was 
afforded another VA examination on November 15, 2006.  At 
this examination, the veteran reported experiencing gradual, 
aching, low back pain which was moderate to severe in degree 
and lasted for three to seven days at a time, several times a 
year.  He indicated that the pain did not radiate.  The 
veteran also reported that flare-ups of moderate pain 
occurred every three to four months and lasted three to seven 
days at a time.  He indicated that there were no 
precipitating factors and the alleviating factors were heat, 
rest and Tylenol.  The veteran also reported that during 
flare-ups, he had trouble lifting and mowing the lawn and 
that during a flareup, he experienced additional limited 
range of motion of 50 percent.

On examination of the spine, the examiner noted that the 
veteran's posture, gait and head position were normal and 
that the spine was symmetrical in appearance.  He did not 
exhibit paraspinal muscle spasm; strength in all directions 
was normal; there was no gibbus, kyphosis, list, lumbar 
lordosis, scoliosis or reverse lordosis present but there was 
evidence of lumbar flattening.  A detailed sensory 
examination revealed that there was no abnormal sensation in 
the upper or lower extremitities.  There was also no 
ankylosis present.  

Range of motion testing for the veteran's thoracolumbar spine 
disclosed active and passive forward flexion of 0 to 90 
degrees with pain on motion.  Forward flexion was limited to 
50 degrees after repetitive motion.  The examiner estimated 
that forward flexion would be limited by 50 percent during a 
flare up.

An X-ray examination revealed evidence of a mild 
levoscoliotic curve with the apex at L3.  There also appeared 
to be a narrowing of a moderate degree of the L4-5 disc space 
and somewhat more severe narrowing at the L5-S1 level.  No 
spondylolysis or spondylolisthesis was noted.  The impression 
was degenerative changes at L4-5 and L5-S1.  The diagnosis 
was degenerative joint disease of the lumbar spine with no 
ankylosis, radiculopathy or peripheral neuropathy present.  

The examiner noted that the veteran's disability had 
significant effects on his usual occupation but the 
examination report also indicates that the veteran was 
currently employed on a full-time basis as a counselor.  The 
veteran reported missing 1 week from work during the previous 
12-month period due to back pain.  The veteran also reported 
that his low back disability caused him to experience 
decreased mobility and problems with lifting and carrying.  
In addition, he reported that the disability mildly affected 
daily activities such as chores, shopping, exercise, sports, 
recreation and traveling.  He denied any impact on feeding, 
bathing, dressing, toileting and grooming.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.
The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2006).

Additionally, a note relating to intervertebral disc syndrome 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Neurological Impairment

Initially, the Board notes that although the veteran has 
reported experiencing incapacitating episodes, there is no 
medical evidence showing that he has been prescribed bed rest 
because of his service-connected low back disability.  In 
fact, there is no medical evidence documenting any post-
service treatment for the veteran's low back.  Moreover, the 
neurological findings on the VA examinations have been 
normal, and there is no other objective evidence of any 
neurological impairment.  Accordingly, the disability does 
not warrant a higher rating or a separate compensable rating 
on the basis of neurological impairment.

Period prior to November 15, 2006

Although the veteran was found to have degenerative disc 
disease of the lumbar spine in service, all of the objective 
findings were normal on the VA examination in March 2004, the 
veteran has apparently received no post-service medical 
treatment for his low back and there is simply no objective 
evidence of any significant functional impairment of the low 
back during the post-service period prior to the VA 
examination on November 15, 2006.  Accordingly, the Board 
concludes that the disability does not warrant a compensable 
evaluation during this period.

Period beginning November 15, 2006

For the period beginning November 15, 2006, the new criteria 
for evaluating disabilities of the spine are for application.  

Entitlement to a rating in excess of 20 percent under the 
revised general rating formula for rating the spine requires 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable anklyosis of the entire 
thoracolumbar spine.  At the time of his November 15, 2006, 
examination, the veteran's flexion was measured to 90 degrees 
actively and passively; the thoracolumbar spine clearly was 
not ankylosed.

With regard to the Deluca factors, at the time of his 
November 15, 2006, forward flexion was still possible to 50 
degrees after repetitive motion.  In addition, the examiner 
estimated that forward flexion would be to 45 degrees (50 
percent of the motion demonstrated at the VA examination) 
during flare ups.  Nothing in the VA examination report 
supports a finding that forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less.  In addition, there 
is no other objective evidence supporting such a finding.  
Accordingly, the Board concludes that the disability does not 
warrant more than a 20 percent rating during the period 
beginning November 15, 2006.

Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability is in excess of that contemplated by the schedular 
criteria.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's low back 
disability does not warrant a compensable rating during the 
period prior to November 15, 2006, or a rating in excess of 
20 percent during the period beginning November 15, 2006, the 
appeal is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


